Citation Nr: 0115005	
Decision Date: 05/31/01    Archive Date: 06/04/01	

DOCKET NO.  99-23 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Medical Center (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an original rating for anterior left knee 
pain syndrome/chondromalacia in excess of 10 percent.

2.  Entitlement to an original rating for anterior right knee 
pain syndrome/chondromalacia in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1987 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
VARO in Fargo, North Dakota, which, among other things, 
granted service connection for left and right knee 
disabilities, and denied service connection for tinea pedis, 
pityriasis rosea, abnormal insulin levels/hyperglycemia, 
testing for lupus erythematosus, and edema of the hands and 
feet.  Noncompensable ratings were assigned for each knee, 
effective from May 23, 1998.  

At a hearing held in January 2000, the veteran withdrew from 
appeal the service connection claims, except for a disability 
characterized as fibromyalgia (previously diagnosed as edema 
of the hands and feet).  Thereafter, by a December 2000 
hearing officer decision at the VARO in Sioux Falls, South 
Dakota, 10 percent ratings were assigned for each knee 
disability, effective from May 23, 1998.  The service-
connected problem was re-characterized as anterior knee pain 
syndrome/chondromalacia patellae.  Service connection was 
granted for fibromyalgia.  Consequently, the only issues 
remaining on appeal are the knee rating questions.



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by early 
arthritis with a noncompensable degree of limitation of 
motion and pain; there is no subluxation or instability.

2.  The veteran's right knee disability is manifested by 
early arthritis with a noncompensable degree of limitation of 
motion and pain; there is no subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected left knee disability have not been met 
for any period since the date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected right knee disability have not been met 
for any period since the date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, upon reviewing the record, the Board notes that it 
is satisfied that all relevant facts pertaining to the claims 
have been properly and sufficiently developed.  In this 
regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans' Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

Despite the change in the law brought about by the VCAA, a 
remand of this case is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The veteran has been provided a statement of the case 
and a supplemental statement of the case informing her of the 
medical evidence necessary to substantiate her claims for 
ratings in excess of 10 percent for her knee disabilities.  
Service medical records, VA treatment records, and private 
medical records have been obtained, and VA medical 
examinations have been conducted.  The veteran has not 
identified any outstanding medical evidence.  Because the 
Board finds that no additional notification or development 
action is required under the VCAA, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining 
the disability evaluation to be assigned, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based on the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 

Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (when 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  However, a little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
also related considerations.  It is the intention of the 
Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where an evaluation is based on limitation of motion, 
the extent pain and other functional losses must be 
considered in terms that equate to the applicable rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court has 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Factual Background

A review of the evidence of record reflects the veteran was 
seen in rheumatology consultation by James A. Lessard, M.D., 
in July 1998.  Notation was made that she had undergone 
arthroscopy on the right knee with lateral release in 1991 
and arthroscopy on the left knee in 1994.  Symptoms improved 
after the surgical procedure, but she stated she still had 
some pain in the knees.  She reported that she had some 
restrictions with instructions not to do any jogging, 
running, or so forth.  She added that she was able to do some 
limited bicycle riding.  The knees were painful primarily 
when walking up or down stairs.  She denied catching, or 
giving way.  Reference was made to other problems she was 
experiencing.  The examiner's impressions included status-
post multiple orthopedic surgical procedures.

The appellant was accorded a general medical examination by 
VA in October 1998.  On examination of the musculoskeletal 
system, she again referred to a history of pain in both 
knees.  On motion testing of the knees, function of the left 
knee was 130 degrees on active testing, while it was 140 
degrees on passive testing.  (Notation was made that normal 
motion was to 140 degrees.)  On the right knee, the same 
findings were recorded.  There was no motion restriction of 
either knee in extension.  It was indicated there was no 
evidence of pain with motion testing.  Additionally, there 
was reported to be no evidence of excess fatigability with 
exercise, no evidence of incoordination with exercise, and no 
significant further loss in range of motion testing post-
exercise.  X-ray studies of the knees showed early 
degenerative changes in each knee.


The veteran was accorded an examination by a rheumatologist 
in October 1998.  She had a number of complaints, including 
knee pain being so severe that she avoided stair climbing.  
Examination findings included marked crepitus in the knees on 
patellar compression and squatting.  The squatting was only 
partially done.  It was described as otherwise normal.  There 
was no other joint synovitis, tenderness, or loss of range of 
motion.  The examiner's impressions included chondromalacia 
patellae.  

At a hearing before a hearing officer at the Fargo RO in 
January 2000, the appellant gave testimony regarding the 
severity of her knee disorders.  She acknowledged that 
function of the knees was "pretty good."  She added, 
though, that whenever she did weight bearing, she would 
experience pain.  

At the time of an examination by VA in April 2000, conducted 
for the purpose of providing an opinion regarding the onset 
of fibromyalgia, it was indicated that she walked with a 
symmetric gait.  There was a full range of motion of the 
lower extremities.  There was hyperextension at the knees.  
There was no crepitus.  Neurologic evaluation revealed 
symmetric 2-plus muscle stretch reflexes of the knees 
bilaterally.  Manual muscle testing showed normal strength 
throughout the lower extremities.  There was no muscle 
wasting.  Light touch sensation was intact throughout the 
lower extremities.  Pain was reported on palpation of the 
muscle areas, including the knees.  The examination 
impressions were fibromyalgia syndrome and hypermobility 
syndrome.  

The veteran was accorded another rating examination by VA in 
August 2000.  The claims file was reviewed by the examiner.  
The veteran reported intermittent pain at the anterior aspect 
of both knees.  She did not refer to pain at rest with knees 
extended, but stated the pain occurred when the knees were 
bent and when climbing stairs.  She indicated that the pain 
would reach an intensity level of between 7 and 10 on the 
stairs and she added that she often avoided climbing stairs 
because of the 

pain.  Sitting tolerance was limited to about 20 to 30 
minutes.  Standing tolerance was from 20 to 30 minutes.  She 
stated that she performed squatting and kneeling maneuvers on 
a very limited basis.  

The veteran also stated that she experienced morning 
stiffness lasting for about 20 minutes in each knee.  She 
indicated that she was limited in her driving and noted that 
she generally did not drive beyond 40 miles because of 
increasing knee stiffness.  She worked 4 to 6 hours a day in 
a sedentary job.  She related that some days she would work 
about eight hours, but generally she was limited by more 
diffuse symptoms of fibromyalgia and fatigue.  In addition to 
part-time work, she worked one-half to one hour a day doing 
farm chores at home.  While she denied any true locking of 
the joints, she stated there was swelling of each knee at the 
end of each day.  She also reported frequent giving way 
episodes of each knee due to pain.

On examination, she stood with slight genu recurvatum which 
measured 6 degrees of hyperextension bilaterally.  There was 
no other deformity.  There was no joint effusion, synovial 
thickening, or joint warmth.  Well-healed arthroscopic scars 
were seen at each knee.  The muscles were normally developed 
in the thighs and calves.  Active and passive flexion of each 
knee was to 130 degrees.  Right knee and left knee extension 
were to 0 degrees on active motion and plus-6 degrees on 
passive motion.  It was noted that the plus-6 degrees of 
extension denoted hyperextension.  Pain occurred with active 
function from 45 degrees to 90 degrees.  There was no 
increased pain after exercise.  There was no muscle strength 
loss after exercise or increased fatigability.  Also, there 
was no loss of coordination following exercise.  On passive 
motion, mild crepitus was audible and palpable at mid-range.  
Patellar tracking was normal.  There was no loss of 
ligamentous stability with varus or valgus stress.  On 
palpation, tenderness was present diffusely about each knee, 
both medially and laterally, but most pronounced at the 
posterior aspect of the medial patellar facet and over the 
medial femoral condyle.  Functionally, the veteran was able 
to perform a deep knee bend squat, but needed assistance by 
pushing up with 

her hands to regain full knee extension because of knee pain 
bilaterally.  Gait was symmetric.  She was able to walk on 
heels and toes without difficulty.  Also, she was able to 
perform tandem gait.  

Other tests included McMurray's testing and Apley's testing 
and they were each negative.  While patellar apprehension 
testing was negative, patellar grind testing was positive.  
Resistant knee extension was painful and strength was normal.  
Resistant knee flexion was pain-free and of normal strength.  
Reference was made to X-ray studies done in March 2000 which 
showed normal joint space in both knees in the patellofemoral 
and medial and lateral compartment articulations.

Analysis

Each of the veteran's knee disabilities is currently 
evaluated as 10 percent disabling under Diagnostic Code 5099-
5014.  (The provisions of 38 C.F.R. § 4.27 (2000) provide 
that hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation to be assigned.  
The additional code is shown after a hyphen.)

The diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a.  Arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of a specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 

20 percent rating is assigned when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Code 5003.

With respect to motion, limitation of flexion of a leg 
warrants a 10 percent evaluation if flexion is limited to 45 
degrees, or a 20 percent evaluation if flexion is limited to 
30 degrees.  A 30 percent evaluation requires flexion 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of a leg warrants a 
10 percent evaluation if extension is limited to 10 degrees, 
or a 20 percent evaluation if extension is limited to 15 
degrees.  A 30 percent evaluation requires extension limited 
to 20 degrees.  Extension limited to 30 degrees warrants a 
40 percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Slight impairment of either knee--recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation; a 
20 percent evaluation requires moderate impairment, while a 
30 percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees, extension to flexion.  38 C.F.R. § 4.71, 
Plate II (2000).

Review of the pertinent medical evidence of record discloses 
that at the time of examination of the knees by VA in October 
1998, the veteran had active range of motion of each knee to 
130 degrees and passive range of motion of each knee to 
140 degrees.  Extension of each knee was normal.  It was 
specifically stated by the examiner that there was no 
evidence of pain with motion, no evidence of fatigability 
with exercise, no evidence of incoordination, and no 
significant further loss of motion after exercise.  The 
examination which she was accorded later in October 1998 
revealed the presence of marked crepitus bilaterally, but 
reflected no joint synovitis, tenderness, or loss of range of 
motion.  More recently, at the time of the August 2000 
examination, flexion of each knee was to 130 degrees both 
actively 

and passively, as well as after exercise.  Extension of each 
knee was again normal on active motion.  There was plus-6 
degrees of extension of each knee indicative of 
hyperextension.  These motion ranges do not meet the criteria 
for greater than a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

Although the veteran has reported pain when the knees are 
bent and when climbing stairs, as well as swelling of each 
knee at the end of the day, and giving way episodes of each 
knee due to pain, the examiners at the time of the 1998 and 
2000 examinations specifically referred to the absence of 
objective evidence of fatigue, weakness, edema, effusion, 
instability, or other factors indicative of functional 
limitations. The evaluation of a musculoskeletal disability 
requires consideration of all of the functional limitations 
imposed by the disorder, including pain, weakness, limitation 
of motion, lack of strength, speed, coordination or 
endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
With the exception of pain with use, for which the 10 percent 
ratings have been assigned by the RO, the evidence does not 
show that the bilateral knee disorder results in any 
additional functional limitations.  Although the veteran 
contends that the pain in her knees is debilitating, various 
examinations since separation from service have failed to 
document any objective clinical findings, with the exception 
of pain, some minimal tenderness, and crepitance.  The Board 
believes therefore that the 10 percent disability rating in 
effect for each knee adequately compensates the veteran for 
her functional problems in each knee.  Even when it was noted 
in August 2000 that the veteran had pain with active function 
from 45 to 90 degrees, such a limitation warrants no more 
than the 10 percent already assigned.  Diagnostic Code 5260 
(a 10 percent rating is assignable when flexion is limited to 
45 degrees).  See DeLuca, supra.  

The August 2000 examiner noted the presence of diffuse 
tenderness about each knee on palpation and a positive 
patellar grind test, but indicated that there was no evidence 
of abnormal knee movement, medial or lateral collateral 
ligament laxity, or anterior or posterior cruciate laxity.  
Further, patellar apprehension testing was negative.  
Resistant knee flexion was described as both pain-free and 
normal in strength.  While resistant knee extension was 
painful, strength was normal.  

Essentially, then, the several examinations accorded the 
veteran since her service discharge have noted no instability 
or subluxation other than by her own self-reported history.  
Consequently, a separate compensable rating is not warranted 
under Diagnostic Code 5257, even though this code was used to 
initially rate the veteran in December 1998.  This is so 
because, as explained above, no instability or subluxation 
has been shown.  VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) (separate ratings are warranted for knee disability 
ratable as for arthritis and instability, but only when 
compensable ratings are warranted for each). 

The Board finds, therefore, that entitlement to disability 
ratings in excess of 10 percent based on the documented 
findings pertaining to each knee is not shown at any point in 
time since the veteran's separation from service.

Although the veteran has described her knee problems as being 
so bad that her ability to work is adversely affected, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2000).  The current evidence of record does not demonstrate 
that knee disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that such disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2000).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of 
extraschedular evaluations is not warranted.  



ORDER

A rating in excess of 10 percent for service-connected left 
knee disability is denied.

A rating in excess of 10 percent for service-connected right 
knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

